Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Meblin Xiomar Figueroa appeals the district court’s order denying his motion for reconsideration of his motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Figueroa, No. 6:05-cr00024-NKM-1 *724(W.D.Va. Oct. 25, 2013); see also United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010) (identifying extremely limited means by which sentence can be modified). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.